Title: [Diary entry: 6 June 1788]
From: Washington, George
To: 

Friday 6th. Thermometer at 72 in the Morning—82 at Noon And 80 at Night. Clear, Calm and warm all day. Visited all the Plantations. In the Neck the Plows & harrows were Weeding Corn, & preparing for the Reception of Potatoes between. The other hands were planting them till they overtook the harrows; then employed in taking Rye from Wheat. Shearing Sheep &ca. At Muddy hole, except the Plow people, the other hands were engaged in the New ground at the Mansn. House, assisted by the Dogue-run hands. At Dogue run—the Plows & harrows were weeding Corn, & preparing for the Reception of Potatoes. The other hds. were (as above) at the New grd. except 2 Shearing of Sheep. At French’s, the ground being too wet to plant & cover Potatoes I ordered the People (except those with the Plows & harrows) to weed Corn, & cut Rye from the Wheat. Harrowing in Pease in the West part of field No. 5. This was done after the ground had been plowed & twice harrowed—3 harrowings afterwards but notwithstanding the ground by the frequent and hard rains which had fallen af[ter] it was plowed, was settled & too closely bound together. The Hay at this place was opened, & stirred but had received great injury. At the Ferry—The plows and harrows were weeding Corn, & preparing for Potatoes. The hoes, the grd. being too wet to plant them, were weeding Corn.